DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in India on 25 February 2019 and 20 July 2019. It is noted, however, that applicant has not filed a certified copy of the IN 201911007308 and IN 201911029316 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “138” has been used in Fig. 1 to designate both a roller and a controller.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the Abstract, line 9, the phrase “the first and second positions” should read –the locked and unlocked positions–.
In paragraph [0030], lines 3 – 4, reference character “14” is introduced for a “rocker arm body”.  Thereafter, reference character “14” is just a “rocker arm”.  The Office suggests maintaining consistency in phrasing throughout the specification and claims.
In paragraph [0030], lines 9 – 10, the phrase “a reverse reset castellated reverse reset castellated capsule assembly 22” should read –a .

Appropriate correction is required.


Claim Objections
Claim 9 – 19 are objected to because of the following informalities:
In Reference to Claims 9 – 19
In line 1 of these claims, the phrase “The intake rocker arm assembly” should read –The 
In Reference to Claim 9
In line 4, the phrase “castellation members apart” should read –castellation members apart from each other–.
In Reference to Claim 12
In line 2, the phrase “when moving from” should read –when the reverse reset capsule assembly switches from–.
In Reference to Claim 13
In lines 2 – 3, the phrase “toward each other during the unlocked position” should read –toward each other when the reverse reset capsule assembly is in the unlocked position–.
In Reference to Claim 18
In line 2, the phrase “formed in the rocker arm and comprises” should read –formed in the rocker arm, the reverse reset capsule assembly comprising
In lines 11 – 12, the phrase “the first and second castellation members apart” should read –the first and second castellation members apart from each other–.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first castellation member”; “second castellation member”; and “castellation biasing member” (in claims 9 and 18) and “lost motion biasing mechanism” (in claim 17).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 1
This claim recites the limitation “the first and second positions” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 3
This claim recites the limitation “the other” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 6
This claim recites the limitation “the other” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 8
This claim recites the limitation “the lever” which lacks sufficient antecedent basis in the claim.  The Office shall interpret this claim as having been intended by applicant to depend from claim 7.
In Reference to Claim 11
This claim recites the limitation “the same width” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 20
This claim recites the limitation “the first and second positions” which lacks sufficient antecedent basis in the claim.

All other claims not mentioned are rejected by virtue of their dependency from claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,068,478 to Roberts et al. (Roberts).
Roberts teaches (see Roberts and Figs. 1 and 5 below):
In Reference to Claim 1
A rocker arm assembly comprising:
A rocker arm (Fig. 1 – reference character 102) configured to rotate about a rocker shaft (Roberts col. 3; line 62 – col. 4; line 9); and
A reverse reset capsule assembly (RRCA) (604) configured to switch between (i) a locked position so as to perform one of a LIVC operation and an iEGR operation, and (ii) an unlocked position so as to perform neither the LIVC operation nor the iEGR operation (col. 8; lines 30 – 55 in view of col. 1; lines 45 – 56),
Wherein the RRCA is selectively switched between the locked position and the unlocked position via an actuator assembly (132) (see Fig. 5 and col. 8; lines 4 – 55).
In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the actuator assembly is hydraulically controlled (Roberts col. 8; lines 4 – 55).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the RRCA is reset when hydraulic fluid is drained through a fluid port formed in the rocker arm (Roberts col. 8; lines 38 – 55).
In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, wherein the RRCA is reset when hydraulic fluid is drained through a rocker shaft drain hole formed in the rocker arm (Roberts col. 8; lines 38 – 55).
In Reference to Claim 14
In addition to all the limitations of claim 1 discussed above, wherein the actuator assembly comprises an actuator pin (Fig. 5 – reference character 510) slidingly disposed within a bore (512) formed in the rocker arm, and
Wherein a hydraulic chamber (602) is defined in the bore between the actuator pin and the rocker arm.
In Reference to Claim 15
In addition to all the limitations of claim 14 discussed above, wherein the hydraulic chamber is fluidly coupled to a source of hydraulic fluid (Roberts col. 6; line 56 – col. 7; line 30) so as to selectively switch the actuator pin between a first position which moves the RRCA into the locked position, and a second position which moves the RRCA into the unlocked position (col. 8; lines 4 – 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 – 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. 2019/036272 A1 [hereinafter, reference to this document will be made with respect to its US counterpart US 2020/0182108 to VanWingerden (VanWingerden)] in view of Roberts.

In Reference to Claim 1
VanWingerden teaches (see VanWingerden and Figs. 3, 5V, and 15 as annotated by the Examiner below):
A rocker arm assembly comprising:
A rocker arm (Fig. 15 – reference character 30) configured to rotate about a rocker shaft (14); and
A reverse reset capsule assembly (RRCA) (36) configured to switch between (i) a locked position, and (ii) an unlocked position (VanWingerden paragraph [0040]),
Wherein the RRCA is selectively switched between the locked position and the unlocked position via an actuator assembly (80) (paragraph [0040]).
VanWingerden does not teach the following which is taught by Roberts:
Performing one of a LIVC operation and an iEGR operation when the RRCA is in the locked position, and performing neither the LIVC operation nor the iEGR operation when the RRCA is in the unlocked position (Roberts col. 8; lines 30 – 55 in view of col. 1; lines 45 – 56).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Roberts to perform one of a LIVC operation or an iEGR operation when the RRCA is in the locked position, and performing neither the LIVC operation nor the iEGR operation when the RRCA is in the unlocked position within the integrated engine brake system of VanWingerden since it would enable desirable flow control of exhaust gas through an internal combustion engine so as to provide vehicle engine braking and/or a variable valve actuation event as taught by Roberts (col. 1; lines 45 – 56).

In Reference to Claim 7
VanWingerden teaches:
In addition to all the limitations of claim 1 discussed above, wherein the actuator assembly (Fig. 15 – reference character 80) is mechanically controlled via a lever (52, 54, 56) (VanWingerden paragraph [0055]).
In Reference to Claim 8
VanWingerden teaches:
In addition to all the limitations of claim 7 discussed above, wherein the lever is actuated via at least one of an actuation pin (Fig. 15 – reference character 196) or oil pressure.
In Reference to Claim 9
VanWingerden teaches:
In addition to all the limitations of claim 1 discussed above, wherein the RRCA comprises a first castellation member (Fig. 5V – reference character 60), a second castellation member (62), and a castellation biasing member (64) that biases the first and second castellation members apart from each other (VanWingerden paragraph [0039]).

In Reference to Claim 10
VanWingerden teaches:
In addition to all the limitations of claim 9 discussed above, wherein the first castellation member comprises a series of first teeth (Fig. 5V – reference characters 70) and first valleys (68), and
Wherein the second castellation member comprises a series of second teeth (72) and second valleys (V).
In Reference to Claim 11
VanWingerden teaches:
In addition to all the limitations of claim 10 discussed above, wherein a width of the first teeth is equal to a width of the second teeth (as seen from Fig. 5V).
In Reference to Claim 13
VanWingerden teaches:
In addition to all the limitations of claim 11 discussed above, wherein the first and second castellation members are configured to collapse toward each other when the RRCA is in the unlocked position (VanWingerden paragraph [0042]).
In Reference to Claim 12
VanWingerden teaches:
In addition to all the limitations of claim 9 discussed above, wherein the first castellation member rotates relative to the second castellation member when the RRCA switches from the unlocked position to the locked position (VanWingerden paragraph [0042]).
In Reference to Claim 16
VanWingerden teaches:
In addition to all the limitations of claim 1 discussed above, a lost motion spigot (Fig. 3 – reference characters 34, 38) assembly at least partially disposed within a bore (B) formed in the rocker arm (VanWingerden paragraph [0034]).
In Reference to Claim 18
VanWingerden teaches:
In addition to all the limitations of claim 1 discussed above, wherein the RRCA is disposed within a bore (Fig. 3 – reference character 28) formed in the rocker arm, the RRCA comprising:
A retainer (R);
A lash adjustment screw (66);
A first castellation member (60);
A second castellation member (62) operatively associated with the first castellation member;
A castellation shaft (S) extending through the retainer, the lash adjustment screw, and the first and second castellation members (as seen from Fig. 3); and
A castellation biasing mechanism (64) disposed between the first and second castellation members and configured to bias the first and second castellation members apart from each other (VanWingerden paragraph [0039]).
In Reference to Claim 20
VanWingerden teaches:
A valvetrain assembly comprising:
A first engine valve (Fig. 15 – reference character 24);
A second engine valve (26);
A valve bridge (32) operatively associated with the first and second engine valves; and
A rocker arm assembly (22) comprising:
A rocker arm (30) rotatably coupled to a rocker shaft (14);
A lost motion spigot assembly (Fig. 3 – reference characters 34, 38) at least partially disposed within a first bore (B) formed in the rocker arm, the lost motion spigot assembly configured to selectively engage the valve bridge so as to actuate the first and second valves (VanWingerden paragraph [0045]);
A reverse reset capsule assembly (RRCA) (36) at least partially disposed within a second bore (28) formed in the rocker arm, the RRCA configured to switch between (i) a locked position, and (ii) an unlocked position (paragraph [0040]); and
An actuator assembly (Fig. 15 – reference character 80) at least partially disposed within a third bore (88) formed in the rocker arm, the actuator assembly configured to selectively switch the RRCA between the locked and unlocked positions (paragraph [0040]).
VanWingerden does not teach the following which is taught by Roberts:
Performing one of a LIVC operation and an iEGR operation when the RRCA is in the locked position, and performing neither the LIVC operation nor the iEGR operation when the RRCA is in the unlocked position (Roberts col. 8; lines 30 – 55 in view of col. 1; lines 45 – 56).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Roberts to perform one of a LIVC operation or an iEGR operation when the RRCA is in the locked position, and performing neither the LIVC operation nor the iEGR operation when the RRCA is in the unlocked position within the integrated engine brake system of VanWingerden since it would enable desirable flow control of exhaust gas through an internal combustion engine so as to provide vehicle engine braking and/or a variable valve actuation event as taught by Roberts (col. 1; lines 45 – 56).


Allowable Subject Matter
Claims 4, 5, 17, and 19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In the rocker arm assembly of claim 4, the inclusion of:
“wherein the fluid port passes through the bore” was not found.
In the rocker arm assembly of claim 17, the inclusion of:
“a lost motion biasing mechanism seated between the guide and a wall of the rocker arm forming the bore” was not found.
In the rocker arm assembly of claim 19, the inclusion of:
“wherein the castellation shaft is configured to slide within the lash adjustment screw” was not found.
The prior art of VanWingerden teaches a bore configured to receive a lost motion spigot assembly within a first bore of the rocker arm, and to receive a reverse reset capsule assembly within a second bore of the rocker arm.  The prior art, however, does not fairly teach or suggest incorporating a fluid port or a lost motion biasing mechanism within the first bore, nor does the prior art teach a castellation shaft configured to slide within the lash adjustment screw of the RRCA within the second bore as described above.


    PNG
    media_image1.png
    454
    781
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    511
    845
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    573
    546
    media_image3.png
    Greyscale

ANNOTATED BY EXAMINER


    PNG
    media_image4.png
    363
    537
    media_image4.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image5.png
    416
    537
    media_image5.png
    Greyscale

ANNOTATED BY EXAMINER

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746